     Case: 1:19-cv-00145-DAP Doc #: 73 Filed: 02/26/19 1 of 13. PageID #: 1597



                                 UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OHIO
                                       EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC,                              )            CASE NO. 1:19-CV-145
                                                           )
                            Plaintiff,                     )            JUDGE DAN AARON POLSTER
                                                           )
                   v.                                      )            MAGISTRATE JUDGE
                                                           )            THOMAS M. PARKER
SOUTH UNIVERSITY OF OHIO, LLC, et al.,                     )
                                                           )
                            Defendants.                    )


               STIPULATION AND AGREED ORDER BETWEEN RECEIVER,
               PLAINTIFF, DEFENDANTS, RECEIVERSHIP ENTITIES, AND
                        U.S. BANK, NATIONAL ASSOCIATION

         Mark E. Dottore (the “Receiver”), Plaintiff Digital Media Solutions, LLC (the “Plaintiff”),

Defendant Dream Center Education Holdings, LLC, Defendant Argosy Education Group, LLC,

and Defendant South University of Ohio, LLC (collectively, the “Defendants”), each of the

Receivership Entities,1 Flagler Master Fund SPC Ltd. (“Flagler”), as a lender under the Credit

Agreement2 and as a secured party and beneficiary of each of the First Lien Pledge and Security

Agreement,3 Second Lien Guaranty4 and the Second Lien Pledge and Security Agreement,5 and



1
  Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Order
Appointing Receiver [Docket No. 8] (the “Initial Receiver Order”), as clarified, nunc pro tunc to entry of the Initial
Receiver Order, pursuant to the Order Clarifying Order Appointing Receiver [Docket No. 14] (the “Clarifying
Order”) (the Initial Receiver Order, as clarified by the Clarifying Order, and as such order may be further amended
or clarified or modified, the “Receiver Order”).
2
  As used herein, the term “Credit Agreement” means that certain Senior Secured Credit and Guaranty Agreement,
dated as of October 17, 2017, as amended by that certain Amendment No. 1 and Limited Forbearance Agreement
dated as of August 31, 2018 and that certain Omnibus Amendment No. 2 to Credit Documents dated as of January 7,
2019, by and among Dream Center Education Holdings, LLC, Dream Center Argosy University of California, LLC,
and Dream Center Education Management, LLC, as borrowers, certain subsidiaries of the borrowers, as guarantors,
the lenders party thereto from time to time, and U.S. Bank National Association, as administrative agent and
collateral agent, as the same may be amended, amended and restated, modified, supplemented, or otherwise
modified from time to time.
3
 As used herein, the term “First Lien Pledge and Security Agreement” means that certain Pledge and Security
Agreement, dated as of October 17, 2017, between each of the grantors party thereto and U.S. Bank National
Association, as collateral agent under the Credit Agreement.


ny-1360279
     Case: 1:19-cv-00145-DAP Doc #: 73 Filed: 02/26/19 2 of 13. PageID #: 1598




U.S. Bank, National Association, acting in its capacity as administrative agent and collateral

agent under the Credit Agreement and as collateral agent under the First Lien Pledge and

Security Agreement (in such capacities, the “DCEH Agent”), and as EDMC Agent under each of

the Second Lien Guaranty and the Second Lien Pledge and Security Agreement (the EDMC

Agent, the DCEH Agent, the Receiver, the Plaintiff, the Defendants, each of the Receivership

Entities, and Flagler, collectively, the “Parties”), by and through their respective counsel, hereby

enter into this stipulation and agreed order (the “Stipulation and Order”) and stipulate and agree as

follows:

                                                  RECITALS

        A.       On January 18, 2019, the Plaintiff filed that certain Emergency Motion for the

Appointment of a Receiver and Entry of a Temporary Restraining Order and Preliminary

Injunction [Docket No. 3] (the “Receiver Motion”), whereby the Plaintiff requested that the

Defendants and the Receivership Entities be placed into a federal receivership.

        B.       On January 18, 2019, the Defendants filed that certain Response to Plaintiff’s

Emergency Motion for the Appointment of a Receiver and Entry of a Temporary Restraining Order

and Preliminary Injunction [Docket No. 7] (the “Response”), whereby the Defendants consented

to the relief requested by Plaintiff pursuant to the Receiver Motion.

        C.       On January 18, 2019, the Court entered the Initial Receiver Order, which granted

the Receiver Motion.



4
  As used herein, the term “Second Lien Guaranty” means that certain Second Lien Guaranty dated as of October
17, 2017 made by each of the guarantors party thereto in favor of U.S. Bank National Association, as collateral
agent under the EDMC Credit Agreement (as defined in the Second Lien Guaranty) (in such capacity, the “EDMC
Agent”). The Defendants and their affiliates agreed to provide the Second Lien Guaranty and the Second Lien
Pledge and Security Agreement in exchange for, among other things, obtaining the benefit of certain letters of credit
drawn under the EDMC Credit Agreement.
5
 As used herein, the term “Second Lien Pledge and Security Agreement” means that certain Second Lien Pledge
and Security Agreement, dated as of October 17, 2017, between each of the grantors party thereto and the EDMC
Agent.

                                                         2
ny-1360279
    Case: 1:19-cv-00145-DAP Doc #: 73 Filed: 02/26/19 3 of 13. PageID #: 1599




       D.      On January 25, 2019, the Receiver filed that certain Motion of Mark E. Dottore,

Receiver for Entry of Order Clarifying Order Appointing Receiver [Docket No. 12], pursuant to

which the Court entered the Clarifying Order, which clarified the Initial Receiver Order, nunc pro

tunc to the entry of the Initial Receiver Order. The Receiver has filed a motion to amend the

Receiver Order contemporaneously herewith.

       E.      Each of the filing of the Response by the Defendants and the entry of the Initial

Receiver Order constituted an Event of Default (as defined in the Credit Agreement) pursuant to

Section 8.1(f) of the Credit Agreement.

       F.      The Parties have consented to entry of this Stipulation and Order to resolve certain

issues regarding their respective rights and obligations with respect to this proceeding and the

Receiver Order.

                                          AGREED ORDER

       NOW        THEREFORE,      UPON      THE       FOREGOING     RECITALS,      WHICH      ARE

INCORPORATED AS THOUGH FULLY SET FORTH HEREIN, IT IS AGREED AND, UPON

COURT APPROVAL HEREOF, IT SHALL BE ORDERED THAT:

       1.      Fee Escrow.     The Candlewood Holdback Amount (as defined in the Credit

Agreement) may be used or otherwise disposed of in accordance with the terms of the Credit

Agreement (including Sections 2.5 and 10.2 thereof) without the need for a further Court order

authorizing the same.

       2.      Conflict. In the event of any conflict between the terms and provisions of this

Stipulation and Order and any other order of the Court (including the Receiver Order), the terms

and provisions of this Stipulation and Order shall govern.

       3.      Retention of Jurisdiction. This Court shall retain jurisdiction over all matters

pertaining to the implementation, interpretation and enforcement of this Stipulation and Order.


                                                  3
ny-1360279
Case: 1:19-cv-00145-DAP Doc #: 73 Filed: 02/26/19 4 of 13. PageID #: 1600
Case: 1:19-cv-00145-DAP Doc #: 73 Filed: 02/26/19 5 of 13. PageID #: 1601
Case: 1:19-cv-00145-DAP Doc #: 73 Filed: 02/26/19 6 of 13. PageID #: 1602
Case: 1:19-cv-00145-DAP Doc #: 73 Filed: 02/26/19 7 of 13. PageID #: 1603
Case: 1:19-cv-00145-DAP Doc #: 73 Filed: 02/26/19 8 of 13. PageID #: 1604
Case: 1:19-cv-00145-DAP Doc #: 73 Filed: 02/26/19 9 of 13. PageID #: 1605
Case: 1:19-cv-00145-DAP Doc #: 73 Filed: 02/26/19 10 of 13. PageID #: 1606
Case: 1:19-cv-00145-DAP Doc #: 73 Filed: 02/26/19 11 of 13. PageID #: 1607



                                   U.S. BANK, NATIONAL ASSOCIATION

                                   as DCEH Agent

                                   By:
                                   Name:     Crystal Crudup-Burt
                                   Title:    Vice President




                   [Signature Page to Stipulation and Order]
Case: 1:19-cv-00145-DAP Doc #: 73 Filed: 02/26/19 12 of 13. PageID #: 1608



                                   U.S. BANK, NATIONAL ASSOCIATION

                                   as EDMC Agent

                                   By:
                                   Name:      Crystal Crudup-Burt
                                   Title:    VIce President




                   [Signature Page to Stipulation and Order]
   Case: 1:19-cv-00145-DAP Doc #: 73 Filed: 02/26/19 13 of 13. PageID #: 1609



It is SO ORDERED:

Dated: ________________, 2019       ___________________________________________
                                    DAN AARON POLSTER
                                    UNITED STATES DISTRICT COURT JUDGE


Submitted by:

WHITMER & EHRMAN LLC

/s/ James W. Ehrman
Mary K. Whitmer (0018213)
James W. Ehrman (0011006)
Robert M. Stefancin (0047184)
2344 Canal Road, Suite 401
Cleveland, Ohio 44113-2535
Telephone: (216) 771-5056
Telecopier: (216) 771-2450
Email: mkw@WEadvocate.net
       jwe@WEadvocate.net
       rms@WEadvocate.net

Counsel for Mark E. Dottore, Receiver
